DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Claims 1-84 have been cancelled. Claims 85-104 have been added. Claims 85-104 are now pending. This Office action is in response to amendments and arguments received on 11/23/2021 and drawings received 12/02/2020. 
Drawings
The drawings filed on 12/02/2020 are accepted. 
Allowable Subject Matter
Claims 85-104 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s amendments and arguments made in accordance with 35 U.S.C. § 112(b) are persuasive. The rejections based on 35 U.S.C. § 112(b) are withdrawn. Applicant’s amendments and arguments made in accordance with 35 U.S.C. § 103 have been fully considered, and are persuasive. The rejections based on 35 U.S.C. § 103 are withdrawn.
The closest prior art is believed to be High et al. (US 20170180460 A1) herein High, Grange et al. (US 20080278311 A1) herein Grange and Stark et al. (US 20140249693 A1) herein Stark. 
High discloses an unmanned snow depth measuring aircraft system, as outlined in the Office Action dated 06/22/2020. Grange discloses a system for receiving snow depth level data from a vehicle and overlaying said data onto a regional geographic map, as outlined in the Office Action dated 06/22/2020. Stark discloses an unmanned aerial vehicle with adaptive logic 
Further, High, Grange or Stark do not disclose or suggest a data center operably connected to said wireless data communication network, wherein the unmanned snow depth measuring aircraft system includes transferring said GPS-indexed surface map data over said wireless data communication network to said communication and application servers in said remote data center for processing to produce a GPS- indexed snow depth map for said building at said particular time of year, and subsequent storage in said database server. Therefore, claim 91 is considered to be allowable over the cited art.
These references cannot be combined such that it would have been obvious to a person having ordinary skill in the art to conceive the combination of the claimed elements of claims 85 and 91 at the time of filing. Therefore claims 85 and 91 are found to contain allowable subject matter.
These references either independently or in combination fail to teach the currently referenced subject matter in combination with the other claim limitations. Therefore dependent claims 86-90, 92-104 and any claims that depend there from are also found to contain allowable subject matter.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason Roberson, whose telephone number is (571) 272-7793. The examiner can normally be reached from Monday thru Friday between 8:00 AM and 4:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John R. Olszewski, can be reached at (571) 272-2706. The examiner may also be reached through e-mail at Jason.Roberson@USPTO.GOV. 
	Another resource that is available to applicants is the Patient Application Information Retrieval (PAIR) system. Information regarding the status of an application can be obtained from the PAIR system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).
	Applicants are invited to contact the Office to schedule either an in-person or a telephone interview to discuss and resolve the issues set forth in this Office Action. Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner. 

Sincerely,
/JASON R ROBERSON/
Patent Examiner, Art Unit 3669


/TODD MELTON/Primary Examiner, Art Unit 3669